Citation Nr: 0126060	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a lumbosacral strain with mechanical back pain and limitation 
of motion.  

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had periods of active duty service from July 1975 
to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to an 
increased evaluation for lumbosacral strain with mechanical 
back pain and limitation of motion, and a TDIU.

The veteran has raised two claims which do not appear to have 
been addressed at this time.  In his January 2001 substantive 
appeal he noted that the RO had found that he was disabled 
from non-service connected disabilities.  He went on to 
contend that "therefore, whatever the cause, I cannot hold 
gainful employment."  

The Board is of the opinion that such a statement 
sufficiently raised an informal claim for nonservice 
connected disability pension.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The veteran has also raised a claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for the aggravation of a neck 
disability.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Id.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Additional, pertinent evidence has been submitted which has 
not been initially considered by the RO.  In August 2001, the 
RO received medical records from private and VA sources, many 
of which pertain to the veteran's low back disability.  The 
veteran has not waived RO consideration of this evidence.  
38 C.F.R. §§ 19.37(a); 20.1304(c) (2001).

A supplemental statement of the case (SSOC), so identified, 
will be furnished to the veteran and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent SSOC has been issued.  
38 C.F.R. §§ 19.31, 19.37 (2001).  

The record does not reflect that the veteran was furnished 
with a SSOC with respect to the above mentioned evidence.  
Therefore, a remand is required so that such evidence may be 
first considered by the RO.  38 C.F.R. §§ 19.31, 19.37(a), 
20.1304(c) (2001).  

The Board also notes that the veteran submitted multiple VA 
Forms 21-4142 authorizing the release of medical records.  It 
appears that the RO has obtained the majority of these 
records.  However, it does not appear that the RO has 
received records from Dr. DAM (initials) (who has sent in a 
statement opining that the veteran is disabled), Dr. TCB 
(initials) of Highlands Diagnostic Center, and Dr. AB 
(initials) of Healthsouth Diagnostic Center.  Some of the 
records from these facilities are on file; however, it 
appears that these records were received as part of the 
records from other facilities.  

In order to ensure compliance with the VCAA, the RO should 
send at least one follow-up request for medical records to 
Drs. DAM, TCB, and AB.  66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 3.159(c)(1)).  

During the August 2001 hearing before the Board, the veteran 
indicated that he was in the process of applying for 
disability benefits from the Social Security Administration 
(SSA).  Tr., pp. 9, 14.  

On remand, the RO should ascertain whether the veteran has 
submitted an application for SSA benefits and, if so, obtain 
any records pertinent to the SSA's determination.  See 
38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001); 66 Fed. Reg. 
46,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).  

On remand the RO should also obtain a VA examination that 
specifically addresses the severity of the veteran's low back 
impairment, as well as its impact on his ability to work.  
See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  



In particular, the RO should send at 
least one follow-up request for medical 
records to Dr. DAM, Dr. TCB, and Dr. AB.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should ascertain as to whether 
the veteran has applied for SSA 
disability benefits.  If it is determined 
that he has applied for such benefits, 
the RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his low 
back disability as well as its impact on 
his employability.  



The claims file, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001), and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's low back disability should be 
accompanied by a complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service- connected disability 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.



(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the lower back, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  
The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  

The examiner should determine whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected low back disability 
involves only the joint structure, or the 
muscles and nerves as well.  

The examiner must specifically express an 
opinion as to whether the veteran's 
service-connected low back disability has 
rendered him unemployable for VA 
compensation purposes.

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.



The veteran is hereby advised that 
failure to report for any scheduled VA 
examination may result in a denial of his 
claim.  38 C.F.R. § 3.655 (2001); Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997) 
(holding that when a claimant fails to 
appear for a scheduled reexamination 
pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) dictates 
that the claim be denied absent a showing 
of good cause for the failure to appear).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an evaluation in 
excess of 20 percent for a lumbosacral 
strain and a TDIU.  In this regard, the 
RO should document its consideration of 
the applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16, 4.40, 4.45, and 4.59 (2001), as 
warranted.  

The RO should also document its 
consideration of any additional evidence 
not previously considered.  38 C.F.R. 
§§ 19.37(a), 20.1304(c).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is again notified that failure to report 
for a scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2001).  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


